DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending in this Office Correspondence.
Claim Objections
Claim 9 is objected to because of the following informalities:  claims 9 end with a coma.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0374106 issued to Prithvi Padmanabhan et al. (“Padmanabhan”) and in view of USPGPUB 2017/0220815 issued to Akbar Ansari et al. (“Ansari”).
With respect to claims 1, 11 and 12, Padmanabhan teaches a method, system and program product for interconnecting data between a plurality of blockchain networks (abstract and Para [0002]: generally, to the field of distributed ledger technology and blockchain platforms. More particularly, disclosed embodiments relate to systems, methods, and apparatuses for implementing access restrictions related to reading data from a blockchain in a metadata driven blockchain platform using Distributed Ledger Technology (DLT) in conjunction with a cloud based computing environment), comprising: 
receiving a request of an interconnecting transaction for interconnecting data between a plurality of blockchain networks (abstract, a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization each serving as nodes in a blockchain network; includes receiving a request including an identifier of a requestor, the request to access transaction data having defined privileges, requesting access to the transaction data from nodes in the blockchain network, a request for access including the identifier of the requestor, receiving at least one shared secret from an owner node in the blockchain network indicating consensus to access the transaction data by the requestor); 
querying information of a transaction through the plurality of blockchain networks in response to the request (Para [0067], lines 14-27: the query interface provides interoperability with the blockchain services interface, thus permitting the host organization to conduct transactions with either the database system via the query interface or to transact blockchain transactions onto a connected blockchain for which the host organization is a participating node or is in communication with the participating nodes or the host organization may conduct transactions involving both data persisted by the database system (accessible via the query interface) and involving data persisted by a connected blockchain (e.g., accessible from a participating node or from a connected blockchain directly, where the host organization operates a participating node on such a blockchain)); and 
performing the interconnecting transaction according to the selected interconnecting scheme (Para [0203 – 0204]: perform a symmetric two-way pegged transfer from a parent blockchain (e.g., e.g., a primary chain) to a sidechain, which may be a different blockchain protocol supported by and provided by the host organization or the sidechain may be a foreign blockchain, public or private. Inter-chain transfers between the parent blockchain and the sidechain may permissibly performed in compliance with the rules and conditions of each respective blockchain).
Padmanabhan does not explicitly discloses an ongoing or scheduled transaction and selecting, with reference to the queried information, one of a plurality of interconnecting schemes as an interconnecting scheme of the interconnecting transaction
Ansari discloses an ongoing or scheduled transaction and selecting, with reference to the queried information, one of a plurality of interconnecting schemes as an interconnecting scheme of the interconnecting transaction (Para [0005]: The computer system and blockchain are programmed to allow dissemination of the information directly to selected parties at a set scheduled time by using programs or scripts (e.g., sometimes referred to as smart contracts) that have been added to the blockchain according to certain example embodiments. Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction).
Both of Padmanabhan and Ansari are same field of endeavor and they are both in the data processing art and therefore, they are combinable/modifiable. 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Padmanabhan’ s access controls for data in a blockchain with the teachings of Ansari’s  integrating a blockchain that stores, secures, and disseminates time-sensitive information, so as to performing editing process to edit the document to be generated by an information system and submitted to the blockchain.
Modified system would provide time-sensitive or confidential information to general public in a secure and reliable manner and to improve security, verifiability and reliability of electronic information release service.
As to claim 2, performing the interconnecting transaction comprises: determining whether reference information of the interconnecting transaction and the queried information match with each other; and selecting an asynchronous scheme of the plurality of interconnecting schemes as the interconnecting scheme if the reference information and the queried information do not match with each other (Padmanabhan: Para [0622 – 0624]: Many possibilities exist, but the rule creation and application to a post-execution transaction means that the rule will be applied to every transaction on the blockchain after execution of the transaction or alternatively, based on the rule's conditions and criteria, to every transaction on the blockchain which matches the defined criteria and conditions, after execution of the transaction on the blockchain. …, the GUI and transacted onto the blockchain for consensus and then execution against the matching transactions).
As to claims 3, the reference information includes a chain ID (Identification) or a chain code ID of the interconnecting transaction; and the queried information includes a chain ID or a chain code ID of the ongoing or scheduled transaction (Padmanabhan: Para [0179]: an application on the shared ledger or another blockchain accessible via the host organization may retrieve data from the commerce cloud provided by the host organization, or retrieve data from the marketing cloud provided by the host organization or may reference information from third party and externally linked clouds . . . then they may be referenced by entities and applications which persist their data within a blockchain accessible via the host organization or hosted internal to the host organization).
As to claim 5, performing the interconnecting transaction comprises: recording information of the interconnecting transaction and independently performing a first interconnecting transaction through a first blockchain network of the plurality of blockchain networks if the selected interconnecting scheme is an asynchronous scheme (Padmanabhan: Para [0366]: By identifying the records to be indexed (e.g., all student records for example) and then searching for and retrieving those records from the blockchain and recording the location of those records within the index along with a copy of the stored records retrieved, such an index may be built and utilized for very fast retrieval of the record contents. Further depicted is leaf hash B having a link to the blockchain block location 685A along with a copy of stored record located within the index and because stored records 693A was updated and thus deprecated by stored record 693B, the leaf hash C is built with a link to blockchain block location 685C along with a copy of the stored record 693B from the blockchain to be persisted within the index 616 stored at the host organization (e.g., within the database system of the host organization).
As to claim 6, performing the interconnecting transaction further comprises: requesting an interconnecting device connected to a second blockchain network of the plurality of blockchain networks to perform a second interconnecting transaction, wherein the second interconnecting transaction is performed through the second blockchain network by the interconnecting device (Padmanabhan: abstract: receiving a request including an identifier of a requestor, the request to access transaction data having defined privileges, requesting access to the transaction data from nodes in the blockchain network, a request for access including the identifier of the requestor, receiving at least one shared secret from an owner node in the blockchain network indicating consensus to access the transaction data by the requestor and Para [0438]: receiving an SQL query at a receive interface requesting data associated with the new application; translating the SQL query into native blockchain executable code via an Apex translator engine at the host organization; executing the native blockchain executable code against the blockchain to retrieve the data requested; and returning the data requested responsive to receipt of the SQL query).
As to claim 7, performing the interconnecting transaction further comprises: updating the information of the interconnecting transaction based on a performing result of the first interconnecting transaction and a performing result of the second interconnecting transaction after receiving the performing result of the second interconnecting transaction from the interconnecting device (Padmanabhan: Para [0337]: The merged data is then written to the blockchain, for instance, by embedding the merged data within a new asset which is added to the blockchain or by updating an existing asset and replacing a payload portion of the existing asset with the merged data, thus having an entire updated and validated record stored on one block of the blockchain for more efficient retrieval).
As to claim 8, performing the interconnecting transaction comprises: requesting the interconnecting transaction to be registered in a transaction queue if the selected interconnecting scheme is not an asynchronous scheme (Padmanabhan: Para [0188]: a blockchain administrator which, for example, may utilize the previously described GUIs to define metadata at the integration builder 153, thus permitting the blockchain administrator to define network participants which are recorded in the global application register).
	As to claim 9, performing the interconnecting transaction comprises: fetching the interconnecting transaction from the transaction queue of a database; performing a first phase of the interconnecting transaction by: performing a first step among the plurality of steps of a first interconnecting transaction through a first blockchain network of the plurality of blockchain networks; and requesting an interconnecting device connected to a second blockchain network of the plurality of blockchain networks to perform a first step of a plurality of steps of a second interconnecting transaction corresponding to the first interconnecting transaction; and performing a second phase of the interconnecting transaction according to a result of performing the first phase (Padmanabhan: abstract and Para [0067]:  a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization each serving as nodes in a blockchain network. requesting access to the transaction data from nodes in the blockchain network, a request for access including the identifier of the requestor, receiving at least one shared secret from an owner node in the blockchain network indicating consensus to access the transaction data by the requestor. The query interface provides interoperability with the blockchain services interface, thus permitting the host organization to conduct transactions with either the database system via the query interface or to transact blockchain transactions onto a connected blockchain for which the host organization is a participating node or is in communication with the participating nodes, or the host organization may conduct transactions involving both data persisted by the database system).
As to claim 10, information of an ongoing or scheduled transaction of the network is queried from a database; and the database stores information related to a transaction performed through the plurality of blockchain networks or backup information of data recorded in the plurality of blockchain networks (Ansari: Para [0005]: The computer system and blockchain are programmed to allow dissemination of the information directly to selected parties at a set scheduled time by using programs or scripts (e.g., sometimes referred to as smart contracts) that have been added to the blockchain according to certain example embodiments. Access to the sensitive information that is stored on the blockchain may include a multi-signature requirement that is part of the embedded scripts that make up a given blockchain transaction).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record does not explicitly teach or fairly disclosed “determining whether the reference information and the queried information match with each other comprises: comparing a chain identification (ID) or a chain code ID of the interconnecting transaction with the ongoing or scheduled transaction, and determining that the reference information and the queried information match with each other if the chain ID or the chain code ID of the interconnecting transaction and the ongoing or scheduled transaction coincide with each other.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0129895 (Middleton: determines an updated data state of a local oracle node and reconciles, in accordance with a set of consensus rules, the updated data state with one or more remote data states corresponding to a distributed network of oracle nodes to obtain a reconciled data state. The technology may also submit a transaction to a blockchain node based on the reconciled data state. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022
  
/SHAHID A ALAM/Primary Examiner, Art Unit 2162